Pee Curiam,
The taxes for which the municipal lien in this case was filed upon the books in the office of the city treasurer to be paid. The question on which this ease turns is therefore not whether they are in fact paid, but whether the necessary preliminary steps have been taken to authorize the filing of the lien. Upon this question we agree with the learned judge of the court below. The lien is the creature of a statute and if the directions of the statute have not been complied with the right to the lien does not exist. The fact that the directions of the statute have not been complied with is made very clear by the learned judge, and this sustains the conclusion reached by him that the lien is without legal authority or value.
The judgment is therefore affirmed.